Citation Nr: 9913484	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1. Evaluation of diabetic nephropathy currently evaluated as 
60 percent disabling.

2.  Evaluation of diabetes mellitus with impotence and 
episodic enteropathy currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel




INTRODUCTION

The veteran had active service from October 1963 to January 
1996. 

This appeal arose from an RO February 1997 rating decision, 
which continued 60 percent evaluations for the veteran's 
diabetic nephropathy and diabetes with mellitus.  

Since he continues to disagree with the current rating 
assigned to his service-connected disabilities, the claims of 
increased ratings above 60 percent for his disabilities 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded).

Following the July 1997 statement of the case, the veteran 
submitted correspondence, including additional medical 
evidence, dated March 1998, received by the Board of 
Veterans' Appeals (Board) in May 1998, which were not of 
record at the time of the last RO action.  The Board notes 
that pertinent evidence, which is accepted by the Board, must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case, 
except to the extent that the Board finds that the evidence 
supports the grant of a benefit.  See 38 C.F.R. § 20.1304 
(1998).  The Board further notes that such evidence should be 
reviewed to the extent that additional RO adjudication and 
development may result in increased evaluations for both of 
the veteran's claimed disabilities presently before the 
Board, particularly in light of the Board's decision 
regarding the veteran's claim for an increased evaluation for 
his service connected diabetic nephropathy, currently 
evaluated as 60 percent disabling.  For reasons set forth in 
the Remand portion of the Board's Decision, the veteran's 
claim for an increased evaluation of diabetes mellitus, and 
an evaluation in excess of the Board's Decision herein 
relative to the veteran's diabetic nephropathy, are deferred 
pending additional RO adjudication and development.

The Board further observes that the veteran's August 1997, VA 
Form 9, substantive appeal, appears to constructively express 
disagreement with the RO's January 1996 rating action, which 
effectively reduced the veteran's combined evaluations for 
his service connected disabilities from 100 percent to 90 
percent.  As this issue is not presently on appeal, the Board 
refers the veteran's constructive notice of disagreement to 
the RO for additional development and adjudication. 


FINDING OF FACT

Findings set forth in the whole recorded historical medical 
record, relative to treatment and diagnoses associated with 
the veteran's diabetic nephropathy are reflective of 
persistent edema, BUN as high as 51, and generalized poor 
health.


CONCLUSION OF LAW

The criteria for an evaluation of 80 percent for diabetic 
nephropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code (DC) 7502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the veteran has claimed that the symptoms of his 
diabetic nephropathy disability are more severe than 
indicated by the 60 percent evaluation currently assigned.  
The Board finds that the appellant's claim to entitlement to 
an increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). 

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes. 38 
C.F.R. § 4.27.  Within diagnostic codes, specific ratings are 
determined by the application of regulatory criteria, which 
are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and increases in 
the disability ratings are at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

However, in evaluating the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records, 38 
C.F.R. §§ 4.2, 4.10 (1998), so that the rating may accurately 
reflect the elements of the disability present.  Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  To this end, the Board 
must determine whether the evidence supports the claim or is 
in equipoise, with the veteran prevailing in either event, 
or, whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107(b) (West 
1991).

The most current clinical evidence of the veteran's present 
level of disability, relative to his diabetic nephropathy, 
consists of a series of VA examinations conducted in December 
1996 and additional records from 1998 submitted directly to 
the Board.  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (The entire history of the disability will be reviewed 
in determining whether an increased rating is warranted.)  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7 (1998).

Under 38 C.F.R. § 4.115, DC 7502, the veteran's diabetic 
nephropathy is currently rated and evaluated as 60 percent 
disabling as a renal dysfunction.  An evaluation in excess of 
60 percent is warranted as follows:

Persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, warrants a 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent rating.

One of the December 1996 VA examiners initially noted that 
the veteran had been a diabetic for 31 years.  The veteran's 
BUN and creatine had increased from a low of BUN 35, 
creatinine 2.6 to a high of BUN 51, creatine 3.8.  The 
examiner then noted that such results demonstrated a slowly 
increasing renal failure presently at 20 percent.  In 
pertinent part, the veteran was also noted to exhibit 
bilateral renal failure.  

Further, the Board's review of the entire history of symptoms 
associated with the veteran's diabetic nephropathy clearly 
demonstrates generalized poor health that has been 
characterized as lethargy, weakness, and weight loss.  For 
instance, an additional December 1996 VA examination of the 
veteran's intestine, besides noting the presence of 
persistent anemia, reveals that the veteran had regained 16 
of 17 pounds lost from September 1996, and weighed 145 pounds 
at the time of examination.  However, on VA examination of 
February 1992 the veteran weighed in at 165 pounds.  Such 
recurrent weight loss is evident through both private and VA 
medical reports of record.  The March 1998 hospitalization 
records document that the veteran weighed only 123.5 pounds.  
His BUN was 42 mg., and his creatinine was 2.7.

Further, episodic complications secondary to the veteran's 
severe diabetic nephropathy are also well documented through 
VA outpatient treatment reports and private medical records.  
For example, the December 1996 VA examination for diabetes 
mellitus noted that the veteran had diabetic neuropathy from 
his toes to his knees, bilaterally, as well as numbness and 
tingling in both hands and fingers.  In comparison, during 
the veteran's May 1981 VA examination he was described as 
rather brittle.  Consequently, both VA and private medical 
records in-between this period reveal radiographic evidence 
of numerous fractures or other physical complications 
resulting from diabetic nephropathy that are suggestive of 
generalized poor health.

Thus, the Board finds that that there is an 'approximate 
balance of positive and negative evidence' that warrants an 
increased evaluation to 80 percent based on an historical and 
current medical records that demonstrates persistent edema, a 
BUN recently reported as 42 as well as generalized poor 
health, manifested particularly by anorexia and weight loss.  
38 C.F.R. §§ 3.102, 4.115, Diagnostic Code 7502; 4.3, 4.7 
(1998), and Gilbert v. Derwinski, 1 Vet.App. 49 (1990)



ORDER

A rating of 80 percent for diabetic nephropathy is warranted. 



REMAND

The most recent RO rating action consists of the RO February 
1997 rating decision.  Subsequent to the veteran's submission 
of his July 1997 notice of disagreement, the RO issued a July 
1997 statement of the case (SOC).  The Board observes that 
both the February 1997 rating decision and the July 1997 
statement of the case fails to include discussion of the 
potential applicability of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1).

Further, as previously set forth, subsequent to the September 
1997 transfer of the veteran's claim to the Board, additional 
medical evidence was mailed directly to the Board during May 
1998.  The Board observes that the additional medical 
evidence dated March 1998 is pertinent to the issues of 
increased evaluations for the veteran's disabilities entitled 
herein, and has not been considered by the RO. 

The Board finds no evidence that the veteran waived his 38 
C.F.R. § 20.1304(c) (1998) right to have the RO first 
consider this evidence.  Therefore, under 38 C.F.R. § 
20.1304(c), the matter must be referred back to the RO for 
initial review of the additional evidence, and preparation of 
a supplemental statement of the case, if necessary.

The Board notes that the July 1997 SOC set forth the 
provisions of 38 C.F.R. § 3.321(b)(1), however, again, 
neither the February 1997 rating decision nor the July 1997 
SOC addressed the application of section 3.321(b)(1) and the 
potential referral of this claim for consideration by the 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) or to the Director of the Compensation and Pension 
Service.  As such, this matter remains for RO consideration 
and an additional reason the Board cannot enter a final 
decision at this time.





In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's 
claim, the case is REMANDED to the RO for the following:

1.  The veteran may submit additional 
evidence or argument in support of his 
claim.

2.  After obtaining any necessary 
releases for additional medical record, 
the RO should review the additional 
evidence submitted by the veteran since 
the July 1997 SOC and adjudicate the 
claims of increased evaluations for 
diabetic nephropathy and diabetes 
mellitus disabilities based on all of the 
evidence of record.  If any further 
development is indicated, it should be 
accomplished.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

2.  The Board further requests that the 
RO include a discussion as to the 
potential applicability of 38 C.F.R. § 
3.321(b)(1).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion; 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

